1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5

6     RANDOLPH L. MOORE,                                 Case No. 2:13-cv-0655-JCM-DJA
7          Petitioner,
                                                         ORDER GRANTING MOTION
8            v.                                          FOR EXTENSION OF TIME
                                                         (ECF NO. 69)
9
      WILLIAM GITTERE, et al.,
10
           Respondents.
11

12

13          In this capital habeas corpus action, the petitioner, Randolph L. Moore, filed a second
14   amended habeas petition on July 15, 2019 (ECF No. 59). After a 32-day extension of time, a
15   62-day extension of time, and a 91-day extension of time, Respondents’ response to the second
16   amended petition was due March 16, 2020. See Order entered February 5, 2019 (ECF No. 51);
17   Order entered September 10, 2019 (ECF No. 64); Order entered October 18, 2019 (ECF No. 66);
18   Order entered December 20, 2019 (ECF No. 68).
19          On March 13, 2020, Respondents filed a motion for extension of time (ECF No. 69),
20   requesting a fourth extension of time, to March 19, 2020, to respond to Moore’s second amended
21   petition. Respondents’ counsel states that the extension of time is necessary because of
22   extraordinary circumstances, including the illness of an assistant and computer problems. Moore
23   does not oppose the requested motion for extension of time.
24          The Court finds that Respondents’ motion for extension of time is made in good faith and
25   not solely for the purpose of delay, and that there is good cause for an extension of time. Under
26   the circumstances, the Court will extend this deadline by 30 days, to April 15, 2020.
27

28
                                                     1
1           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time

2    (ECF No. 69) is GRANTED. Respondents will have until and including April 15, 2020, to

3    respond to the petitioner’s second amended habeas petition.

4           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered February 5, 2019 (ECF No. 51) will remain in effect.

6

7                 March___
            DATED THIS  16,day
                            2020.
                               of ______________________, 2020.
8

9
                                                         JAMES C. MAHAN,
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
